The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility (see, People v Gaimari, 176 NY 84, 94).
The challenged portions of the prosecutor’s opening statement could not have caused any prejudice to defendant since the court struck the remarks and issued curative instructions, which the jury is presumed to have followed (see, People v Davis, 58 NY2d 1102).
The court’s limitation of defense counsel’s summation was proper inasmuch as counsel persisted in making an argument that was not based on the evidence and which invited the jury to speculate (see, People v Martinez, 214 AD2d 429, lv denied *65086 NY2d 738). The record does not support defendant’s claim that the court accused defense counsel of improper conduct.
The challenged portions of the prosecutor’s summation generally constituted proper comment on the evidence in fair response to the defense summation and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.